Exhibit 10.1.1 ASPECT GLOBAL DIVERSIFIED FUND LP SECOND AMENDED AND RESTATED ADVISORY AGREEMENT This SECOND AMENDED AND RESTATED ADVISORY AGREEMENT (the “Agreement”) is entered into as of [], 2008 by and among Steben & Company, Inc., a Maryland corporation (the “General Partner”), Aspect Global Diversified Fund LP, a Delaware limited partnership (the “Partnership”), and Aspect Capital Limited, a limited liability company incorporated under the laws of England and Wales (the “Advisor”), whose main business address is Nations House, 103 Wigmore Street, London W1U 1QS, United Kingdom. RECITAL WHEREAS, interests in the Partnership will be offered pursuant to a registration statement on FormS-1 as initially filed with the U.S. Securities and Exchange Commission (the “SEC”) on December 13, 2007, and as thereafter amended (SEC File No. 333-148049), under the Securities Act of 1933, as amended (the “1933 Act”), and the rules and regulations promulgated by the SEC thereunder (the “SEC Regulations”); and WHEREAS, the General Partner is registered as a commodity pool operator with the U.S. Commodity Futures TradingCommission (“CFTC”) and is a member of the National Futures Association (“NFA”), as well as being a registered broker dealer and investment advisor with the SEC and a member of the Financial Industry Regulatory Authority (“FINRA”); and WHEREAS, the Advisor is a registered commodity trading advisor with the CFTC and a member of the NFA; and WHEREAS, the Partnership wishes to retain the Advisor to manage a commodity trading account of the Partnership (the “Account”) on an exclusive basis pursuant to the terms and conditions of this Agreement and pursuant to the terms of that certain Exclusivity and Non-Competition Agreement (the “Exclusivity and Non-Competition Agreement”) dated as of even date, that the Partnership shall establish for that purpose; WHEREAS, in consideration of entering into the Initial Advisory Agreement (as hereinafter defined), the Partnership, the General Partner and the Advisor have entered into the Exclusivity and Non-Competition Agreement; WHEREAS, the Partnership, the General Partner and the Advisor entered into an Amended and Restated Advisory Agreement as of May 23, 2008 (the “Initial Advisory Agreement”); and WHEREAS, the Partnership, the General Partner and the Advisor wish to amend and restate the Initial Advisory Agreement in its entirety. NOW, THEREFORE, in consideration of the premises and mutual covenants hereinafter set forth, the parties hereto agree as follows: 1.Advisor's Duties (a)The Partnership hereby appoints the Advisor as its true and lawful agent and invests with it full power and authority to trade “commodities” (as defined in Section 1(i) below) for the Account in accordance with the Aspect Diversified Program (the “Program”), pursuant to the terms and conditions of this Agreement.However, nothing in this Agreement or in the Advisor's activities for the Partnership shall cause the Advisor to be a partner of, joint venturer with or have a similar relationship to the General Partner or any other trader for the Partnership. (b)The Advisor shall use all reasonable efforts to generate profits for the Account, but makes no assurance that the Account shall be profitable or not incur losses. (c)The Advisor shall trade the Partnership’s Account according to the Program, at a notional trading level of approximately 1.20 times (120%) the Net Assets (as defined in Section 2(b) below) of the Account, or such other level as the Partnership may notify the Advisor in writing from time to time. (d)In managing the Account pursuant to this Agreement and all other accounts which the Advisor manages from time-to-time, the Advisor shall manage the Account and all such other similar accounts in a good faith effort to achieve an equitable treatment of all accounts under management over time, taking into account the different investment mandates and investment strategies applicable to such accounts, current positions of an account, the relative capitalization and cash availability of an account, leverage ratios and other considerations. (e)If position limits restrict the number of positions the Advisor may establish for the Account, it shall use its reasonable efforts to allocate transaction orders equitably between the Account and the other accounts it manages.In any event, the Advisor shall at all times use its reasonable endeavours to implement a fair and consistent allocation policy which aims to ensure that all clients are treated equitably and positions allocated as nearly as possible in proportion to the assets available for trading of the various accounts managed by the Advisor. (f)The Advisor may combine orders for the Partnership with the Advisor’s own orders or orders of any Associate of the Advisor (as defined in the FSA Rules, further details of which are provided in Section 1(l) below) or of some other person connected with the Advisor, or with the orders of any other client of the Advisor. However, the Advisor will only combine orders where the Advisor reasonably considers that it is unlikely that the aggregation of orders will work overall to the Partnership’s disadvantage. Such combination of orders may, on some occasions, produce a more favourable price and, on others, a less favourable price than that which the Partnership would have obtained had the Partnership’s order been executed separately. (g)The Advisor shall give up trades for the Account to Newedge Financial, Inc. or Newedge Group (UK Branch), or such futures commission merchants or currency forward counterparties as is mutually agreed upon by the Advisor and the General Partner (the “FCM”).The Advisor may select its own executing and/or floor brokers for execution of trades and give-up to the FCM.The Advisor is not responsible for the brokerage commission rates charged to the Partnership.All purchases and sales of commodities for the Account shall be for the Account and at the risk of the Account.All commissions and expenses arising from the trading of, or other transactions in the course of the administration of the Account, shall be charged to the Partnership.The Advisor is not responsible for the actions of the FCMs, executing and/or floor brokers.The General Partner and the Partnership hereby appoint the Advisor to negotiate and execute “give-up” agreements on behalf of the Partnership. (h)The Advisor shall promptly advise the General Partner of any occurrence that renders the Disclosure Document (as defined below) materially inaccurate or materially incomplete, whether as of the date of the Disclosure Document or a later date.
